Case 1:19-cv-02399-RDM Document 50-1 Filed 03/05/21 Page 1 of 14




             EXHIBIT A
       Case 1:19-cv-02399-RDM Document 50-1 Filed 03/05/21 Page 2 of 14




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


                                                      )
ANDREW G. MCCABE,                                     )
                                                      )
                       Plaintiff,                     )
                                                      )
        v.                                            )
                                                      )        Civil Action No. 19-2399 (RDM)
WILLIAM P. BARR,                                      )
in his official capacity as                           )
ATTORNEY GENERAL OF THE                               )
UNITED STATES, et al.,                                )
                                                      )
                       Defendants.                    )
                                                      )

             PLAINTIFF’S FIRST SET OF REQUESTS TO ALL DEFENDANTS
                     FOR THE PRODUCTION OF DOCUMENTS

       Pursuant to Rule 34 of the Federal Rules of Civil Procedure, Plaintiff Andrew G. McCabe

requests that Defendants William P. Barr, in his official capacity as Attorney General of the United

States; U.S. Department of Justice; Christopher A. Wray, in his official capacity as Director of the

Federal Bureau of Investigation; and the Federal Bureau of Investigation (collectively,

“Defendants”) produce for inspection and copying the following documents at the offices of

Arnold & Porter Kaye Scholer LLP, 601 Massachusetts Ave., NW, Washington, DC 20001, within

thirty (30) days of these Requests, or at such other time and place as may be agreed upon in advance

by the parties through their counsel.

       If Defendants find any term or other aspect of any of the Requests vague, ambiguous, or

otherwise objectionable and intend to so object, counsel for Plaintiff offers to promptly meet with

counsel for Defendants prior to the due date for the Requests to resolve any issues.




                                               -1-
        Case 1:19-cv-02399-RDM Document 50-1 Filed 03/05/21 Page 3 of 14




                                         DEFINITIONS

       These definitions are provided solely for the purpose of this request for production of

documents. Notwithstanding any definition set forth below, each word, term, or phrase used in

this Request for Production is intended to have the broadest meaning permitted under the Federal

Rules of Civil Procedure. As used in this Request for Production, in addition to their ordinary

meaning, the following terms are to be interpreted in accordance with the following definitions:

       1.      “And” and “or” shall be construed either conjunctively or disjunctively as necessary

to bring within the scope of the discovery request all responses that might otherwise be construed

to be outside of its scope.

       2.      “Any” and “each” shall be construed to include and encompass any and all.

       3.      “Control” means possession, custody, or control, and includes constructive

possession, to the extent that You, Your attorneys, agents, or representatives have a right to

demand or compel production of the Document or Communication from a source with possession

thereof.

       4.      “Communication(s)” as used herein shall mean any transfer or exchange of

information, oral, written, or electronic, audio or visual, including documents, text messages,

emails, instant messages, and voice mail, be it in the form of facts, ideas, inquiries, opinions or

otherwise, by any means, at any time and place, under any circumstances, and is not limited to

transfers between Persons, but includes other transfers, such as records and memoranda to file.

       5.      “DOJ” refers to the U.S. Department of Justice.

       6.      “Document(s)” is used in its broadest possible sense within the meaning of the

Federal Rules of Civil Procedure and shall include, without limitation, any written, printed, typed,

spoken, computerized, or other graphic, phonic, or recorded matter of any kind or nature, however




                                               -2-
       Case 1:19-cv-02399-RDM Document 50-1 Filed 03/05/21 Page 4 of 14




produced or reproduced, whether sent or received or neither, including drafts and copies bearing

notations or marks not found on the original, including but not limited to the following:

               a.     All letters or other forms of correspondence or communication, including

                      electronic mail (“email”) (including email to or from pseudonymous or

                      personal accounts), facsimiles, envelopes, notes, cards, memoranda,

                      telegrams, cables, telex messages, text messages, voice-mail messages,

                      social media messages, and other messages (including reports, notes,

                      notations, diary entries, and memoranda or other records of or relating to

                      telephone conversations or conferences);

               b.     All memoranda, reports, financial statements, notes, transcripts, tabulations,

                      studies, analyses, evaluations, projections, work papers, notebooks,

                      corporate records, lists, comparisons, questionnaires, surveys, charts,

                      curves, graphs, summaries, extracts, statistical records, compilations, or

                      copies thereof;

               c.     All desk, pocket, electronic, and computerized calendars (and individual

                      calendar entries), appointment books, diaries, and logs;

               d.     All books, scrapbooks, articles, speeches, press releases, magazines,

                      newspapers, booklets, circulars, bulletins, notices, instructions, brochures,

                      and manuals;

               e.     All transcripts or records of meetings, discussions, or conferences,

                      including audio/video recordings; and

               f.     All handwritten notes of oral communications and audio or video recordings

                      thereof.




                                               -3-
       Case 1:19-cv-02399-RDM Document 50-1 Filed 03/05/21 Page 5 of 14




       7.      “FBI” refers to the Federal Bureau of Investigation.

       8.      “Employee” means all current and former employees, including officials, officers,

managers, professionals, staff, office, and clerical employees, trainees, individuals performing

work as temporary employees, and any other person compensated by you, regardless of whether

considered or classified as independent contractors.

       9.      “Including” shall not be construed as limiting any request, and shall mean the same

as “including, but not limited to.”

       10.     “Relating to,” “relate(s) to,” and “related to” mean, in addition to their customary

and usual meaning: analyzing; commenting on; comprising; concerning; connected with;

consisting of; constituting; containing; defining; describing; discussing; embodying; explaining;

evidencing; identifying; mentioning; pertaining to; recording; referring to; referencing; reflecting;

regarding; responding to; resulting from; showing; supporting; prepared in connection with; used

in preparation for; having as its subject matter, directly or indirectly, expressly or implicitly, the

subject matter of the specific request; or having any legal, logical, or factual connection with the

subject matter of the specific request.

       11.     “You” and “Your” means the party or parties to whom these requests are addressed,

including their current and former offices, departments, divisions, commissions, agents,

employees, boards, instrumentalities, vendors, administrators, and other persons or entities

currently or formerly acting on behalf of or controlled by the addressed party or parties. With

respect to any individuals (including Defendants) named in their official capacities, “You” and

“Your” also includes their predecessors.

       12.     Words in the singular should be construed as including the plural, and plural words

should be construed as including the singular.




                                                 -4-
       Case 1:19-cv-02399-RDM Document 50-1 Filed 03/05/21 Page 6 of 14




                                        INSTRUCTIONS

       1.      All document requests should be responded to in accordance with the instructions

and definitions provided herein.

       2.      Unless otherwise specified, the applicable dates for the production are information

and documents from January 20, 2017 to the present date (“the relevant period”) that are responsive

to the requests below. The production shall include all information or documents that relate to or

were used during the relevant time period even if they had been prepared or published prior.

       3.      Information and documents sought by these requests shall include information and

documents within your possession, custody, or control, regardless of where such information or

documents are located, regardless of whether such material is stored on classified or non-classified

systems, and regardless of whether such material is held by your current or former officials,

officers, employees, agents, attorneys, accountants, consultants, contractors, or any person or

entity acting as a representative or on your behalf. Information and documents sought by these

requests includes information and documents maintained at any local, regional, group, divisional,

or corporate office.

       4.      If no documents exist that are responsive to a request below, you shall include in

your response to these Requests and at the time of production, a written statement to that effect.

       5.      If it is known that any requested document (or any set of documents that may have

contained documents) was, but is no longer, in your possession, custody, or control, state: (i) what

disposition was made of the document(s); (ii) the person(s) who directed such disposition; (iii) the

person who executed such disposition; (iv) the reason for such disposition; and (v) the date of such

disposition.




                                               -5-
       Case 1:19-cv-02399-RDM Document 50-1 Filed 03/05/21 Page 7 of 14




       6.      All material identified under these requests shall be segregated and labeled so as to

identify to which requests such material responds. Alternatively, you shall identify by Bates

number range the documents responsive to each request.

       7.      Selection of documents from files and other sources shall be performed in such a

manner as to ensure that the source and location of each document may be readily determined.

File folders and other containers in which you find documents responsive to these requests, and

labels identifying those folders and other containers, shall be produced intact with such documents.

       8.      Rule 34 of the Federal Rules of Civil Procedure shall apply to all requests for

documents herein. All electronically stored documents (“ESI”) and digitized/scanned images shall

be produced in accordance with the Production Specifications attached hereto as Attachment A.

As explained in Attachment A, please produce electronic spreadsheets (e.g., Microsoft Excel) and

electronic presentations (e.g., Microsoft PowerPoint), as well as audio or video multimedia, in

native format with a slip-sheet identifying Bates labels and confidentiality designations. By

agreement of the parties, electronic documents and data shall be delivered through secure file

transfer protocol (“FTP”) systems rather than the media identified in Section 9 of Attachment A.

       9.      These requests are not intended to and should not be construed to limit or otherwise

modify any other discovery request to be issued in this case.

       10.     If any portion of any document is responsive to any request, the entire document

shall be produced. Each document shall be produced in its entirety, without abbreviation or

expungement, and including both the front and back of any document with printed matter or

handwriting on both sides. Requests for documents shall be deemed to include requests for any

and all transmittal sheets, cover letters, exhibits, enclosures, or any other annexes or attachments

to the documents, in addition to the documents themselves. Documents attached to each other




                                               -6-
        Case 1:19-cv-02399-RDM Document 50-1 Filed 03/05/21 Page 8 of 14




shall not be separated unless sufficient records are kept to permit reconstruction of such grouping

and the separation is identified.

        11.     If the contention is made that any requested document is not subject to discovery

in whole or in part by reason of privilege or otherwise, identify each such document by date,

author(s), addressee(s), recipient(s) (including those identified in the “cc:” or “bcc:” fields), title,

subject matter, purpose, and present custody, and set forth the nature of the claimed privilege or

other ground for refusal to produce in a log consistent with the requirements of Federal Rule of

Civil Procedure 26(b)(5).

        12.     When a document contains both privileged and non-privileged material, the non-

privileged material must be disclosed to the fullest extent possible without thereby disclosing the

privileged material. If a privilege is asserted with regard to part of the material contained in a

document, the party claiming the privilege must clearly indicate the portions as to which the

privilege is claimed. Any redaction must be clearly visible on the redacted document. If any

document responsive to any request is redacted or altered in any fashion (even on grounds other

than privilege or work product protection), you shall submit a log within 30 days of any production

setting forth for each redacted or altered document the information required to be logged as set

forth in Instruction No. 11 above.

        13.     All documents shall be produced in the form and in the same order within each file

in which they existed prior to production.

        14.     All documents that cannot be legibly copied shall be produced in their original

form.




                                                 -7-
       Case 1:19-cv-02399-RDM Document 50-1 Filed 03/05/21 Page 9 of 14




       15.     If any request cannot be satisfied in full, you shall produce documents to the extent

possible, specifying the reason for your inability to produce all responsive documents, and stating

what knowledge, information, or belief you have concerning the unproduced portion.

       16.     Consistent with Rule 26(e) of the Federal Rules of Civil Procedure, these requests

are continuing in character. You are thus required to amend your responses to these requests and

to supplement your production(s) if, at any time before trial, you learn that your prior responses

and production(s) are in some material respect incomplete or incorrect.




                                               -8-
       Case 1:19-cv-02399-RDM Document 50-1 Filed 03/05/21 Page 10 of 14




                              REQUESTS FOR PRODUCTION

Request No. 1:

       All documents, including organizational charts and personnel rosters, sufficient to show

the organizational structure of and personnel working in or otherwise affiliated with the following

offices, divisions, branches, or other entities from January 20, 2017 through the present:

           a) the DOJ Office of the Attorney General;

           b) the DOJ Office of the Deputy Attorney General;

           c) the DOJ Office of the Inspector General;

           d) the DOJ Office of Legal Counsel;

           e) the DOJ Office of Professional Responsibility;

           f) the DOJ Office of Public Affairs;

           g) the DOJ National Security Division;

           h) the U.S. Attorney’s Office for the District of Columbia;

           i) the FBI Office of the Director;

           j) the FBI Office of the Deputy Director;

           k) the FBI Office of the Associate Deputy Director;

           l) the FBI Office of the General Counsel;

           m) the FBI Office of Professional Responsibility;

           n) the FBI Inspection Division;

           o) the FBI Office of Public Affairs; and

           p) the FBI Human Resources Division.




                                                -9-
       Case 1:19-cv-02399-RDM Document 50-1 Filed 03/05/21 Page 11 of 14




Request No. 2:

       All communications relating to Plaintiff, his wife, or any Internet post by Donald Trump

on the website http://www.twitter.com (i.e., a “tweet”), where Plaintiff was not the

communication’s sender or a listed recipient, and which were sent or received by anyone working

in or otherwise affiliated with the following offices, divisions, or other entities from January 20,

2017 through the present:

           a) the DOJ Office of the Attorney General;

           b) the DOJ Office of the Deputy Attorney General;

           c) the DOJ Office of the Inspector General;

           d) the DOJ Office of Legal Counsel;

           e) the DOJ Office of Professional Responsibility;

           f) the DOJ Office of Public Affairs;

           g) the DOJ National Security Division;

           h) the U.S. Attorney’s Office for the District of Columbia;

           i) the FBI Office of the Director;

           j) the FBI Office of the Deputy Director;

           k) the FBI Office of the Associate Deputy Director;

           l) the FBI Office of the General Counsel;

           m) the FBI Office of Professional Responsibility;

           n) the FBI Inspection Division;

           o) the FBI Office of Public Affairs; and

           p) the FBI Human Resources Division.




                                                - 10 -
       Case 1:19-cv-02399-RDM Document 50-1 Filed 03/05/21 Page 12 of 14




The scope of this request includes any communication between individuals (other than Plaintiff)

that forwards, attaches, replies to, or otherwise transmits another communication, including

another communication where Plaintiff was a sender or listed recipient. For example, this request

seeks any email chain or forward where an earlier-in-time email lists Plaintiff in the “To,” “From,”

“CC,” or “BCC” field, but where the last-in-time email does not list Plaintiff in any of those fields.

Request No. 3:

        All documents relating to Plaintiff that persons in the DOJ Office of Inspector General

sent, received, obtained, created, reviewed, or relied upon from November 8, 2016 through the

present, including (but not limited to) that Office’s complete investigation file(s) relating to

Plaintiff.

Request No. 4:

        All documents relating to Plaintiff that persons in the FBI Office of Professional

Responsibility sent, received, obtained, created, reviewed, or relied upon from November 8, 2016

through the present, including (but not limited to) that Office’s complete investigation file(s)

relating to Plaintiff.

Request No. 5:

        All documents relating to Plaintiff that persons in the FBI Inspection Division sent,

received, obtained, created, reviewed, or relied upon from November 8, 2016 through the present,

including (but not limited to) that Division’s complete investigation file(s) relating to Plaintiff.

Request No. 6:

        All documents constituting Plaintiff’s complete FBI personnel file(s).




                                                - 11 -
      Case 1:19-cv-02399-RDM Document 50-1 Filed 03/05/21 Page 13 of 14




Request No. 7:

       All documents sufficient to identify Plaintiff’s job responsibilities at the FBI from January

1, 2018 through March 18, 2018.

Request No. 8:

       All documents from January 20, 2017 through March 18, 2018 that reference Plaintiff as

the former FBI Deputy Director.

Request No. 9:

       All documents sufficient to identify David Bowdich’s job responsibilities at the FBI from

January 1, 2018 through March 31, 2018.

Request No. 10:

       All documents from January 20, 2017 through March 18, 2018 that reference David

Bowdich as the FBI Deputy Director or Acting Deputy Director

Dated: October 30, 2020                      Respectfully submitted,

                                              /s/ Murad Hussain
                                             Howard N. Cayne (D.C. Bar. No. 331306)
                                             Murad Hussain (D.C. Bar. No. 999278)
                                             Owen Dunn (D.C. Bar. No. 1044290)
                                             Ryan D. White (D.C. Bar No. 1655918)
                                             Marissa E. Loya (D.C. Bar No. 1672681)
                                             ARNOLD & PORTER KAYE SCHOLER LLP
                                             601 Massachusetts Avenue, NW
                                             Washington, DC 20001-3743
                                             Telephone: (202) 942-5000
                                             Fax: (202) 942-5999

                                             Attorneys for Plaintiff Andrew G. McCabe




                                              - 12 -
      Case 1:19-cv-02399-RDM Document 50-1 Filed 03/05/21 Page 14 of 14




                               CERTIFICATE OF SERVICE

       The undersigned certifies that on October 30, 2020, a copy of the foregoing Plaintiff’s
First Set of Requests to All Defendants for the Production of Documents (with Attachment
A) was served via email, pursuant to the parties’ agreement to accept email service, to:

       Justin M. Sandberg (Justin.Sandberg@usdoj.gov)
       Garrett Coyle (Garrett.Coyle@usdoj.gov)
       Kyla M. Snow (Kyla.Snow@usdoj.gov)
       U.S. Department of Justice, Civil Division
       Federal Programs Branch
       1100 L Street, NW
       Washington, D.C. 20001
       Counsel for Defendants

                                                   /s/ Murad Hussain
                                                   Murad Hussain
                                                   Attorney for Plaintiff Andrew G. McCabe
